Citation Nr: 1819035	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-08 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to March 1984, with subsequent service in the South Dakota Army National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In August 2014, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file. 

This case was initially before the Board in December 2014 when the Board found new and material evidence had been received to reopen the claim for entitlement to service connection for a low back disability, and remanded the reopened claim for further development.  In August 2016, the claim was again remanded for further development.  It now returns for appellate review.

In a May 8, 2017 statement, the Veteran requested an extension of time as he intended to submit additional evidence with regard to his appeal herein.  Although he did not specify the amount of time that he was seeking, the Board recognizes a significant amount of time has elapsed since his request and new evidence has not been received.  In this regard, May 3, 2017 VA correspondence notified the Veteran, in part, that he had 90 days from the date of the letter or until the Board issued a decision in his appeal (whichever comes first) to submit additional argument or evidence.  38 C.F.R. § 20.1304 (2017).  Nonetheless, as the Veteran's claim is remanded below, he will have the opportunity to submit additional evidence while the specified additional development is conducted.

Additionally, since the most recent April 2017 supplemental statement of the case, issued for the appeal herein, additional evidence in the form of additional VA treatment records and a February 2018 hearing loss and tinnitus disability benefits questionnaire were associated with the claims file.  The Veteran did not waive Agency of Original Jurisdiction (AOJ) review of this additional evidence.  38 C.F.R. § 20.1304 (c) (2017).  Nevertheless, as such evidence is not relevant to the Veteran's claim herein; a remand for AOJ consideration is not warranted.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to VA's duty to assist, additional development is required with respect to the issue of entitlement to service connection for a low back disability.  Specifically, in December 2014, the Board remanded the claim, in pertinent part, to obtain a VA examination and opinion as to whether the evidence of record clearly and unmistakably established that any currently diagnosed low back disorder pre-existed military service, and if so, whether the evidence of record clearly and unmistakably established that any identified pre-existing low back disability was not permanently aggravated beyond its natural progression during the Veteran's military service. 

The resulting May 2015 opinion found the Veteran's chronic low back condition was less likely as not caused by or a result of his military service, or aggravated beyond its natural progression during his military service, and more likely as not pre-existed military service.  This opinion used an incorrect equipoise standard rather than the more rigorous standard of clear and unmistakable as correctly directed by the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board recognizes the May 2015 opinion subsequently did indicate, in part, that the clear and unmistakable evidence of record which established that the currently diagnosed low back disorder pre-existed military service included the May 1995 x- ray report which mentioned findings suggestive of old Scheuermann's disease, as well as the corroborating May 1997 magnetic resonance imaging (MRI) report which noted juvenile discogenic disease with severe thoracolumbar Scheuermann's disease with prominent Schmorl's nodes.  However, even if the Board accepts that the May 2015 opinion, in fact, found the Veteran's low back disability clearly and unmistakably pre-existed military service, the examiner did not provide a finding as to whether the evidence of record clearly and unmistakably established that the identified pre-existing low back disability was not permanently aggravated beyond its natural progression during the Veteran's military service.  In light of above, the Board concludes that the May 2015 opinion is inadequate for the purposes of this decision, and thus, a remand for an addendum opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Request a VA addendum opinion from the examiner who provided the May 2015 back conditions disability benefits questionnaire and opinion.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination and properly notified of such.  The examiner is asked to address the following:

a.  Whether it is clear and unmistakable (obvious and manifest) that any identified low back disability pre-existed active service.  If it is found that any low back disability pre-existed active service, the examiner should identify the evidence upon which this opinion is based.  The examiner should then provide an opinion as to whether the identified pre-existing low back disability was clearly and unmistakably (obvious, manifest, or undebatable) not aggravated by service.  In other words, if there was an increase, was it clearly and unmistakably due to the natural progression of the disease.  

b.  In the event that it is not clear and unmistakable (obvious, manifest, or undebatable) that the Veteran's identified low back disability pre-existed service or, if pre-existing, was not aggravated by service, is it at least as likely as not (50 percent probability or more) that the low back disability was incurred in or was caused by, or is otherwise etiologically related to, the Veteran's active service?

The examiner must provide a complete rationale for any opinion expressed.  In providing the rationale, the VA examiner must specifically consider a May 1995 x-ray report which mentioned findings suggestive of old Scheuermann's disease, and a May 1997 MRI report which noted juvenile discogenic disease with severe thoracolumbar Scheuermann's disease with prominent Schmorl's nodes and moderately severe disc space narrowing and dehydration.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




